Exhibit 10.43

 

FIRST AMENDMENT TO THE
PLEDGE AGREEMENT

 

THIS FIRST AMENDMENT TO THE PLEDGE AGREEMENT (“Amendment”) is made and entered
into as of June 14, 2004 by and between JAMES L. BILDNER, a resident of the
Commonwealth of Massachusetts (“Bildner”) and TIER TECHNOLOGIES, INC., a
California corporation (the “Company”).  All capitalized terms not otherwise
defined herein shall have the meanings given to such terms in the Prior
Agreement (defined below).

 

RECITALS

 


A.                                    BILDNER AND THE COMPANY HAVE ENTERED INTO
THAT CERTAIN PLEDGE AGREEMENT DATED AS OF MARCH 27, 2000 (THE “PRIOR AGREEMENT”)
PURSUANT TO WHICH, AMONG OTHER THINGS, BILDNER GRANTED A SECURITY INTEREST TO
COMPANY IN THE SHARES.


 


B.                                    CONCURRENTLY HEREWITH, THE SHARES WILL BE
CONVERTED OR EXCHANGED INTO THE COMPANY’S CLASS B COMMON STOCK.  AS A RESULT,
BILDNER AND THE COMPANY DESIRE TO MAKE CERTAIN AMENDMENTS TO THE PRIOR
AGREEMENT.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual covenants herein set
forth, and intending to be legally bound, the parties hereto hereby amend the
Prior Agreement as follows:

 

1.                                      AMENDMENTS TO DEFINITION OF PRIOR
AGREEMENT.

 

(a)                                  Section 1(d) of the Prior Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(d)  The number of shares of Class A Common Stock of the Company set forth on
Schedule A hereto (including any shares of Class B Common Stock of the Company
issued upon conversion or exchange of such Class A Common Stock), which are
currently beneficially owned by Bildner, shall serve as the security for the
Barton Notes (the “Shares”).”

 

(b)                                 Section 2(i) of the Prior Agreement is
hereby amended by adding the following language at the end thereof: “and any
interest of Bildner in and to any securities account to which the Shares are
credited”.

 

2.                                      REPRESENTATIONS AND WARRANTIES.  Bildner
hereby represents and warrants to the Company that its representations and
warranties in the Prior Agreement continue to be true and complete in all
material respects as of the date hereof after giving effect to this Amendment

 

1

--------------------------------------------------------------------------------


 

and that the execution, delivery and performance of this Amendment do not
require the consent or approval of any governmental body or regulatory authority
and are not in contravention of or in conflict with any law or regulation or any
term or provision of any other agreement entered into by Bildner.

 

3.                                      REAFFIRMATION OF TERMS.  This Amendment
shall be construed in connection with and as part of the Prior Agreement and all
terms, conditions, representations, warranties, covenants, grants of security
interests, and agreements set forth in the Prior Agreement, except as herein
amended, are hereby ratified and confirmed.  Without limiting the foregoing,
Bildner hereby ratifies and reaffirms the validity and enforceability of the
pledge made pursuant to the Prior Agreement to the Company, as collateral
security for the Barton Notes, and acknowledges that all of the Pledged
Collateral pledged as security for the Barton Note pursuant to the Prior
Agreement continues to be and remains collateral for the Barton Note from and
after the date hereof.

 

4.                                      FULL FORCE AND EFFECT; ENTIRE
AGREEMENT.  Except to the extent expressly provided in this Amendment, the terms
and conditions of the Prior Agreement shall remain in full force and effect.

 

5.                                      COUNTERPARTS; EFFECTIVENESS.  This
Amendment may be executed in counterparts, each of which when so executed shall
be deemed an original, but all such counterparts together shall constitute one
and the same instrument.  This Amendment shall be deemed effective upon the
execution of a counterpart hereof by Bildner and the Company.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered on the date first set forth above.

 

THE COMPANY:

TIER TECHNOLOGIES, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

James Weaver

 

Chairman & CEO

 

 

 

 

BILDNER:

 

 

 

 

 

 

 

JAMES L. BILDNER

 

2

--------------------------------------------------------------------------------